Dismissed and Memorandum Opinion filed June 21, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-01009-CV

                       CARL V. YOUNG, JR., Appellant

                                        V.
             PINE VILLAGE NORTH ASSOCIATION, Appellee

                   On Appeal from the 127th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-35418

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed December 7, 2017. The clerk’s
record was filed March 22, 2018. No brief was filed.

      On May 8, 2018, this court issued an order stating that unless appellant filed
a brief on or before May 23, 2018, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                     PER CURIAM


Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                        2